            Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

KIDS IN NEED OF DEFENSE,
1201 L Street, NW, Floor 2
Washington, DC 20005

                   Plaintiff,
                                                     Civil Action No. 20-944
       v.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,
20 Massachusetts Avenue, NW
Washington, DC 20001

                   Defendant.


                                         COMPLAINT

       1.       Plaintiff Kids in Need of Defense (“KIND”) brings this action against Defendant

United States Citizenship and Immigration Services (“USCIS” or the “Agency”) under the

Freedom of Information Act (“FOIA” or the “Act”), 5 U.S.C. § 552 et seq. This action seeks

production of information on USCIS’s implementation of the July 16, 2019 interim final rule

titled “Asylum Eligibility and Procedural Modifications,” 84 Fed. Reg. 33,829, 33,843 (July 16,

2019), codified at 6 C.F.R. § 208.13(c)(4) (the “Rule”), information that KIND requested on

September 12, 2019. While the request is tailored and straightforward, and no FOIA exception

applies, USCIS has produced nothing in the intervening six months, far in excess of statutory

requirements.

                                            PARTIES

       2.       Plaintiff KIND, a nonprofit corporation established under the laws of and

headquartered in the District of Columbia, is the leading organization advocating for the rights of
            Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 2 of 10



unaccompanied migrant children nationwide. Besides providing free legal representation to

children in immigration matters, KIND educates the public about the conditions that force

children to migrate alone, barriers that prevent them from accessing legal protection, and the

dangers they face if returned to the countries they fled. KIND has collaborated with federal

agencies, Congress, and other policymakers to support policies that protect this vulnerable

population. Information from FOIA requests is utilized by KIND to further its mission.

       3.       Defendant USCIS is responsible for adjudicating immigration benefits to

noncitizens, including asylum benefits. USCIS is an agency within the meaning of 5 U.S.C.

§ 552(f)(1). It is headquartered in Washington, District of Columbia.

                                 JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction and personal jurisdiction over the

parties under 5 U.S.C. § 552(a)(4)(B) and (a)(6)(C)(i) and under 28 U.S.C. §§ 1331 and 1346.

       5.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§§ 1391(e) and 1402.

                                  FACTUAL ALLEGATIONS

               Background on Asylum and Other Humanitarian Protections for
                   Unaccompanied Children Facing Removal Proceedings

       6.       The Immigration and Nationality Act (“INA,” codified in principal part

throughout Title 8, United States Code), implements the United States’ treaty obligations,

customary international law, and core American values by providing a broad right for foreign

nationals who reach our country fleeing persecution to seek asylum here. Hence nearly any

foreign national “who arrives in the United States (whether or not at a designated port of

arrival . . .), irrespective of such alien’s status, may apply for asylum,” subject to narrow

eligibility exceptions. 8 U.S.C. § 1158(a)(1).




                                                 -2-
            Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 3 of 10



       7.       Every year, thousands of children arrive in the United States without a parent or

legal guardian with them, seeking safety through asylum or other forms of humanitarian

protection. Termed “unaccompanied alien children” (“UAC,” see 6 U.S.C. § 279(g)(2)), these

children are among the most vulnerable migrants who may apply for asylum.

       8.       When unaccompanied children arrive at the U.S. southern border from

El Salvador, Guatemala, and Honduras, many fleeing war zone-level violence,1 those children

necessarily transit through at least Mexico, and many through Guatemala and potentially other

countries as well. And a United Nations High Commissioner for Refugees (“UNHCR”) study,

which interviewed UACs from these three countries who entered the United States after October

2011, found the majority had potential needs for international protection, including asylum.2

Plaintiff KIND’s own research and client service in the region has made clear that children in

transit from Central America through Guatemala and Mexico continue to be at risk from the very

same persecutors—the same violent gangs and other perpetrators of gender-based or other

violence—as in their countries of origin. Moreover, neither Mexico nor Guatemala provides an

adequate asylum system to protect children fleeing those risks.3



1
        See U.S. Gov’t Accountability Off., GAO-15-362, Central America: Information on
Migration of Unaccompanied Children from El Salvador, Guatemala, & Honduras (2015); see
also U.S. Gov’t Accountability Off., GAO-15-521, Unaccompanied Alien Children: Actions
Needed to Ensure Children Receive Required Care in DHS Custody (2015) (identifying
deficiencies within the Department of Homeland Security’s policies and procedures for
screening UACs as required by the TVPRA).
2
       See UNHCR, Children on the Run at 6, 8, https://www.unhcr.org/en-us/about-
us/background/56fc266f4/children-on-the-run-full-report.html.
3
         See KIND, Guatemala: Completely Unsafe for Asylum Seekers (July 27, 2019),
https://supportkind.org/press-releases/guatemala-completely-unsafe-for-asylum-seekers/; KIND
& Centro de Derechos Humanos Fray Matías, The Invisible Wall: Obstacles to Protection for
Unaccompanied Migrant Children along Mexico’s Southern Border (July 26, 2019),
https://supportkind.org/resources/the-invisible-wall/.



                                                -3-
            Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 4 of 10



       9.       Congress, recognizing the vulnerability of UACs, created expanded protections

for them in the asylum system through the William Wilberforce Trafficking Victims Protection

Reauthorization Act of 2008 (“TVPRA”), which among other things requires that:

       Applications for asylum and other forms of relief from removal in which an
       unaccompanied alien child is the principal applicant shall be governed by
       regulations which take into account the specialized needs of unaccompanied alien
       children and which address both procedural and substantive aspects of handling
       unaccompanied alien children’s cases.

Pub. L. No. 110-457, § 235(d)(7), 122 Stat. 5044, 5080-81. As relevant here, the TVPRA

provides both substantive and procedural protections for UACs seeking asylum.

       10.      The TVPRA exempts UACs from two of the statutory bars to asylum eligibility

that could otherwise block their claims to protection. Whereas other migrants can be ineligible

for asylum if they could be returned to certain “safe third countries” pursuant to an international

agreement, 8 U.S.C. § 1158(a)(2)(A), or if they fail to file the asylum application within one year

of arrival, § 1158(a)(2)(B), UACs are exempt from those bars, § 1158(a)(2)(E). UACs are also

insulated from the use of expedited removal processes by a mandate to afford them full

proceedings in immigration court, § 1232(a)(5)(D); other protections include particular

procedures for the voluntary return of children who are nationals of contiguous countries,

§ 1232(a)(4), (5).

       11.      The TVPRA also provides a more appropriate forum for initial adjudication of

UAC asylum claims where the child has been apprehended and placed in removal proceedings.

Although other applicants in that posture would have their asylum applications adjudicated in an

immigration court as a defense to removal—before an immigration judge, subject to opposition

and cross-examination by a government prosecutor—UACs are afforded a more child-

appropriate, non-adversarial adjudication framework. The TVPRA reassigns initial jurisdiction




                                                -4-
         Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 5 of 10



over their cases to Defendant USCIS, which adjudicates UAC asylum claims through non-

adversarial, administrative interviews by trained asylum officers. § 1158(b)(3)(C).

       12.      In addition to asylum, U.S. law provides related, but lesser, protections from

removal for individuals who face persecution or torture if returned to their countries of origin,

but who are found ineligible for asylum. These protections are known as withholding of

removal, 8 U.S.C. § 1231(b)(3), and protection under the Convention Against Torture (“CAT”),

see 8 C.F.R. § 208.16-18. Defendant USCIS lacks jurisdiction over these alternative forms of

relief, and thus adjudicates asylum eligibility only. In exercising its TVPRA jurisdiction, if

USCIS denies a child asylum, it refers the case back to an immigration court, where the child can

renew the claim for asylum, as well as requesting withholding of removal and CAT relief.

 KIND’s FOIA Request Seeks Information on a Matter of Significant Public Interest and
 Comports with the Act’s Basic Purpose of Government Transparency and Accountability

       13.      On July 16, 2019, the Executive Office for Immigration Review and Defendant

USCIS published the Rule, which creates a new regulatory bar that makes migrants who enter or

attempt to enter the U.S. at the southern border generally ineligible for asylum if they have

passed through a third country without seeking asylum there. 84 Fed. Reg. at 33830.

       14.      Despite recognizing the relevant TVPRA protections that exempt UACs from the

“safe third country” bar, the Rule “does not provide for a categorical exception for [UACs].” Id.

at 33839 n.7.

       15.      Applying the Rule’s new asylum bar to UACs places a large number of them at

risk of persecution, torture, or death. The Rule neither “take[s] into account the specialized

needs of [UACs]” nor “address[es] both procedural and substantive aspects of handling

unaccompanied alien children’s cases,” and it is in plain conflict with the statutory exemption of




                                                -5-
         Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 6 of 10



unaccompanied children from the “safe third country” bar. It is therefore incongruent with the

TVPRA, as multiple courts have held in attempting to enjoin the Rule.4

       16.     The vast majority of asylum claims to which the Rule will apply arise in removal

cases of adult principal respondents in immigration court. In federal court challenges to the

legality of the Rule, the Government has submitted several policy documents describing how the

immigration courts will apply the Rule in affected cases.5 Similar policies were not filed with

regard to how UAC asylum cases before Defendant USCIS will be processed.

       17.     USCIS has not made public any guidance on proceeding with UAC asylum cases

subject to the Rule.

       18.     Unaccompanied children subject to the Rule, and their attorneys, lack any clear

understanding of how the Rule will affect their filings or their practice. KIND’s ability to

prepare filings and to prepare its clients for asylum interviews could be directly affected by the

opaque nature of these proceedings.

       19.     For these reasons, KIND submitted the FOIA request at issue in this suit, seeking

pertinent information on USCIS’s implementation of the Rule. Exhibit A. KIND, consistent

with its nonprofit mission, will use the information obtained to educate the children it serves and

the public on the Rule’s implementation and to advocate as necessary for changes in law and

governmental practices. Such an intention falls squarely within “[t]he basic purpose of FOIA,”

which “is to ensure an informed citizenry, vital to the functioning of a democratic society,



4
        E. Bay Sanctuary Covenant v. Barr, 385 F. Supp. 3d 922, 956-57 (N.D. Cal. 2019)
(enjoining Rule and noting specific problems for unaccompanied children), partial stay granted,
934 F.3d 1026 (9th Cir. 2019); injunction reinstated, 391 F. Supp. 3d 974 (N.D. Cal. 2019);
stayed, 140 S. Ct. 3 (2019).
5
       E. Bay Sanctuary Covenant v. Barr, No. 4:19-cv-4073 (N.D. Cal.), Dkt. #65-1; Al Otro
Lado, Inc. v. Wolf, No. 3:17-cv-2366 (S.D. Cal.), Dkt. #294-2.



                                                -6-
         Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 7 of 10



needed to check against corruption and to hold the governor accountable to the governed.”

Judicial Watch, Inc. v. USDHS, 895 F.3d 770, 780 (D.C. Cir. 2018) (quoting NLRB v. Robbins

Tire & Rubber Co., 437 U.S. 214, 242 (1978)).

                         USCIS Has Not Produced Any Records in
                   Response to KIND’s September 12, 2019 FOIA Request

       20.     On September 12, 2019, KIND submitted a FOIA request with USCIS.

Exhibit A. The request sought “policies, guidance, training materials, frequently asked (FAQ)

lists, related documents, and transmission memos/cover emails pertaining to the [Rule].” Id. at

2. The request included an application for expedited processing pursuant to 6 C.F.R.

§ 5.5(e)(1)(ii)-(iii) and the USCIS FOIA Manual. Id. at 2-3.

       21.     On September 19, 2019, USCIS sent KIND a letter acknowledging receipt of the

FOIA request, assigning it control number COW2019501266, and placing it in the simple track

(Track 1). Exhibit B. The Agency also availed itself of the 5 U.S.C. § 552(a)(6)(B) ten-day

extension. Id. at 1.

       22.     KIND received no USCIS correspondence regarding the FOIA request between

the acknowledgement letter and February 3, 2020.

       23.     KIND emailed the Agency on February 3, 2020, asking for a status update, noting

that USCIS’s September 19 letter did not address KIND’s application for expedited processing.

Exhibit C.

       24.     On February 18, 2020, USCIS responded via email. Exhibit D. USCIS moved

the FOIA request to the complex track (Track 2) without explanation and rejected KIND’s

application for expedited processing. Id. at 1.

       25.     On March 5, 2020, KIND sent USCIS a letter communicating an expectation that

the Agency provide the requested records by March 25, 2020 (the estimated completion date




                                                  -7-
         Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 8 of 10



then listed on USCIS’s electronic FOIA request system) and an intention to seek judicial

intervention if the records were not produced by that date. Exhibit E.

       26.     USCIS did not respond to KIND’s March 5 letter. As of the date of this filing,

USCIS has not produced any documents responsive to the September 12, 2019 FOIA request.

                                    CLAIM FOR RELIEF

                        Violation of FOIA for Improper Withholding
                         of Agency Records (5 U.S.C. § 552(a)(4)(B))

       27.     KIND incorporates by reference the above paragraphs as if fully set forth herein.

       28.     KIND made a proper request for agency records under FOIA, and USCIS has

improperly withheld the records in violation of the Act.

       29.     FOIA required USCIS within 20 business days of receiving KIND’s FOIA

request to “determine . . . whether to comply with [the] request” and to “immediately notify the

person making [the] request of [the] determination and the reasons therefore.” 5 U.S.C.

§ 552(a)(6)(A). The Act permits a ten-day extension for “unusual circumstances,”

§ 552(a)(6)(B), which USCIS invoked, Exhibit B at 1.

       30.     More than 30 business days have passed since USCIS received KIND’s

September 12, 2019 request. The Agency has not (i) produced the requested records, (ii)

indicated whether it will comply with KIND’s FOIA request to any degree, or (iii) asserted any

of the exemptions of 5 U.S.C. § 552(b). Accordingly, KIND has exhausted its administrative

remedies under § 552(a)(6)(C)(i).

       31.     Upon information and belief, USCIS is not exercising due diligence in processing

KIND’s FOIA request and/or is being lax overall in meeting its obligations under the Act. More

than six months have passed since USCIS received the request, yet USCIS has not provided any

portion of the requested records. More than four months after the request, the Agency removed




                                               -8-
          Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 9 of 10



it from the simple track (Track 1) without explanation and placed it in the complex track (Track

2). USCIS responded to KIND’s application for expedited processing after prodding. Finally,

the Agency has not provided any portion of the requested records by its own estimated deadline

of March 25, 2020, nor has the Agency responded to KIND’s intention to file suit.

       32.     For the foregoing reasons, KIND is entitled to relief under 5 U.S.C.

§ 552(a)(4)(B) for USCIS’s improper withholding of the requested records. KIND respectfully

submits that judicial intervention is appropriate as outlined in the prayer for relief.

                                     PRAYER FOR RELIEF

       WHEREFORE, KIND prays that this Court:

       A.      Order USCIS to process and produce, by a date certain, all records responsive to

KIND’s September 12, 2019 FOIA request;

       B.      Award KIND litigation costs and reasonable attorneys’ fees, as provided in

5 U.S.C. § 552(a)(4)(E); and

       C.      Grant any other relief the Court deems just and proper.




                                                  -9-
        Case 1:20-cv-00944-TNM Document 1 Filed 04/09/20 Page 10 of 10



Dated: April 9, 2020

                                     By: /s/ Brian Burgess
                                         Brian Burgess (D.C. Bar No. 1020915)
                                         bburgess@goodwinlaw.com
                                         GOODWIN PROCTER LLP
                                         1900 N Street, N.W.
                                         Washington, DC 20036-1612
                                         Phone: (202) 346-4000
                                         Fax: (202) 346-4444

                                         Elaine Herrmann Blais (pro hac vice pending)
                                         eblais@goodwinlaw.com
                                         Douglas J. Kline (pro hac vice pending)
                                         dkline@goodwinlaw.com
                                         Sarah J. Fischer (pro hac vice pending)
                                         sfischer@goodwinlaw.com
                                         GOODWIN PROCTER LLP
                                         100 Northern Avenue
                                         Boston, MA 02210
                                         Phone: (617) 570-1000
                                         Fax: (617) 523-1231

                                         Steven J. Bernstein (pro hac vice pending)
                                         sbernstein@goodwinlaw.com
                                         Cindy Chang (pro hac vice pending)
                                         cindychang@goodwinlaw.com
                                         Joel Broussard (pro hac vice pending)
                                         jbroussard@goodwinlaw.com
                                         GOODWIN PROCTER LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, NY 10018-1405
                                         Phone: (212) 813-8800
                                         Fax: (212) 355-3333

                                         Wendy Wylegala (pro hac vice pending)
                                         wwylegala@supportkind.org
                                         KIDS IN NEED OF DEFENSE
                                         252 West 37th Street, Suite 1500W
                                         New York, NY 10018
                                         Phone: (646) 970-2913

                                    Attorneys for Plaintiff
                                    Kids in Need of Defense




                                     -10-
